 



Exhibit 10.1
AETNA INC.
2000 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHT TERMS OF AWARD
Pursuant to its 2000 Stock Incentive Plan, Aetna Inc. has granted a stock
appreciation right on shares of Aetna Inc. Common Stock. The number of shares
represented by this right, the Grant Price and vesting information is included
on the website of the designated broker, currently UBS Financial Services, Inc.
and in the Notice of Stock Appreciation Right Grant, if applicable. The Stock
Appreciation Right is issued on the terms and conditions hereinafter set forth.
ARTICLE I
DEFINITIONS

(a)   “Affiliate” means an entity at least a majority of the total voting power
of the then-outstanding voting securities of which is held, directly or
indirectly, by the Company and/or one or more other Affiliates.   (b)   “Board”
means the Board of Directors of Aetna Inc.   (c)   “Change in Control” means the
happening of any of the following:

  (i)   When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any Subsidiary thereof and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing
20 percent or more of the combined voting power of the Company’s then
outstanding securities;     (ii)   When, during any period of 24 consecutive
months, the individuals who, at the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof, provided that a director who was not a
director at the beginning of such 24-month period shall be deemed to have
satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this paragraph (ii); or     (iii)   The
occurrence of a transaction requiring stockholder approval for the acquisition
of the Company by an entity other than the Company or a Subsidiary through
purchase of assets, or by merger, or otherwise.

1



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, in no event shall a “Change in Control” be
deemed to have occurred (i) as a result of the formation of a Holding Company,
or (ii) with respect to Grantee, if Grantee is part of a “group,” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the effective
date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of “Change in Control” a person engaged in business
as an underwriter of securities shall not be deemed to be the “beneficial owner”
of, or to “beneficially own,” any securities acquired through such person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.   (d)   “Committee”
means the Board’s Committee on Compensation and Organization or any successor
thereto.   (e)   “Common Stock” means shares of the Company’s Common Stock, $.01
par value per share.   (f)   “Company” means Aetna Inc.   (g)   “Disability”
means long-term disability as defined under the terms of the Company’s
applicable long-term disability plans or policies.   (h)   “Effective Date”
means the date of grant of this Stock Appreciation Right, as approved by the
Committee.   (i)   “Exercise Date” means the date the Grantee has notified the
designated broker to exercise all or a portion of the Stock Appreciation Right.
  (j)   “Fair Market Value” means the closing price of the Common Stock as
reported by the Consolidated Tape of the New York Stock Exchange Listed Shares
on the date such value is to be determined, or, if no shares were traded on such
day, on the next day on which the Common Stock was traded.   (k)   “Fundamental
Corporate Event” shall mean any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or similar event.   (l)
  “Grantee” means the person to whom this Stock Appreciation Right has been
granted.   (m)   “Grant Price” means the dollar amount per share of Common Stock
that is the basis for determining the appreciation in value of the Common Stock.
  (n)   “Holding Company” means an entity that becomes a holding company for the
Company or its businesses as a part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then outstanding voting
securities of such entity entitled to vote generally in the election of
directors is, immediately after such reorganization, merger, consolidation or
other transaction, beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively of the voting stock outstanding immediately prior to such
reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding voting stock.  
(o)   “Plan” means the Aetna Inc. 2000 Stock Incentive Plan.   (p)  
“Retirement” means the termination of employment of a Grantee from active
service with the Company, a Subsidiary or Affiliate provided the Grantee’s age
and completed years of service total 65 or more points at termination of
employment.

2



--------------------------------------------------------------------------------



 



(q)   “SAR” means Stock Appreciation Right.   (r)   “Shares Granted” means the
number of shares of Common Stock represented by the Stock Appreciation Right, or
such other amount as may result by operation of Article IV of this Agreement.  
(s)   “Shares of Stock” or “Stock” means the Common Stock.   (t)   “Stock
Appreciation Right” means the right granted herein to be paid the excess, as of
the Exercise Date, of (i) the Fair Market Value of the shares of Common Stock
associated with this Stock Appreciation Right (or the portion thereof that is
surrendered on exercise) over (ii) the Grant Price of such Stock Appreciation
Right.   (u)   “Stock Appreciation Rights Vested” means number of Stock
Appreciation Rights exercisable on any given date.   (v)   “Subsidiary” means
any entity of which, at the time such subsidiary status is to be determined, at
least 50% of the total combined voting power of all classes of stock in such
entity is held by the Company and its Subsidiaries (exclusive of ownership by
the entity whose subsidiary status is being determined).   (w)   “Successor”
means the legal representative of the estate of a deceased Grantee or the person
or persons who shall acquire the right to exercise a SAR by bequest or
inheritance or by reason of the death of the Grantee.   (x)   “Term” means the
period during which the SAR granted hereby may be exercised.   (y)   “Vest Date”
means the date on which a portion of the SAR becomes exercisable pursuant to the
Terms of the Award and, as set forth on the website of the designated broker and
in the Notice of Stock Appreciation Right Grant, if applicable.

ARTICLE II
TERM OF SAR AND EXERCISE

(a)   Subject to the terms of this Agreement, the term of the SAR shall commence
on the first Vest Date and shall terminate, unless sooner terminated by the
terms of the Plan or this Terms of Award Agreement, at:

  (i)   The close of the Company’s business on the day preceding the
___anniversary of the Effective Date, if the Company is open for business on
such day; or     (ii)   The close of the Company’s business on the next
preceding day that the Company is open for business.

(b)   The SAR is exercisable in installments, each installment to become
exercisable as of the Vest Date in accordance with the terms of the Plan and
this Terms of Award Agreement. Once an installment is vested, it may be
exercised in whole or in part only during the Term of the SAR.

3



--------------------------------------------------------------------------------



 



ARTICLE III
METHOD OF SAR EXERCISE
In order to exercise this SAR, Grantee must comply with procedures adopted by
the Company from time to time. Under current procedures, the Grantee must
exercise the SAR through the Company’s designated broker.
In addition, if the Grantee has been notified that he or she must consult with a
member of the Company’s Law Department prior to engaging in transactions in
Aetna stock, Grantee must consult with the Law Department prior to exercising
the SAR.
Upon exercise of the SAR, payment (net of federal, state, local, social security
and medicare taxes, if applicable) shall be paid in Common Stock as soon as
administratively possible. The resulting shares of Common Stock will be
deposited in a brokerage account established in Grantee’s name at the designated
broker.
ARTICLE IV
CAPITAL CHANGES
In the event that the Committee shall determine that any Fundamental Corporate
Event affects the Common Stock such that an adjustment is required to preserve,
or to prevent enlargement of, the benefits or potential benefits made available
under this SAR or the Plan, then the Committee shall, in such manner as the
Committee may deem equitable, adjust the (i) the number and kind of shares
subject to the SAR on or (ii) the SAR Grant Price. Additionally, the Committee
may make provision for a cash payment to a Grantee or the Successor of the
Grantee in satisfaction of all or any portion of the SAR. The number of Shares
of Stock subject to the SAR shall always be a whole number.
ARTICLE V
CHANGE IN CONTROL
Upon the occurrence of a Change in Control, each unvested SAR shall become
vested and immediately exercisable and shall be exercisable in accordance with
the terms of this Agreement.
ARTICLE VI
TERMINATION OF SAR

(a)   Except as provided in (e) below, if the Grantee shall, for reason of death
or long term disability, cease to be employed by the Company, its Subsidiaries
or Affiliates after the Effective Date, the SAR shall become vested and
immediately exercisable and the Grantee or Successor of the Grantee may exercise
the SAR until the earlier of:

  (i)   The expiration of the Term of the SAR; or     (ii)   A period not to
exceed                      years following such cessation of employment.

4



--------------------------------------------------------------------------------



 



(b)   Except as provided in (e) below, if Grantee shall, for reason of
Retirement, cease to be employed by the Company, its Subsidiaries or Affiliates
after the Effective Date, the Grantee will become immediately vested and may
immediately exercise any SAR that would have otherwise become vested within
                     year(s) from the Grantee’s termination of employment, and
the Grantee or Successor of the Grantee may exercise the SAR until the earlier
of:

  (i)   The expiration of the Term of the SAR; or     (ii)   A period not to
exceed ___years following such cessation of employment.

(c)   Except as provided in (d) and (e) below, if the Grantee shall, for a
reason other than death, Disability or Retirement, cease to be employed by the
Company, its Subsidiaries or Affiliates during the Term of the SAR, the Grantee
may exercise a vested SAR until the earlier of:

  (i)   The expiration of the term of the SAR; or     (ii)   A period not to
exceed                      days following such cessation of employment.

(d)   Except as provided in (a) or (b) above, any SAR, or portion of a SAR that
has not become vested and exercisable at the time of cessation of employment
shall terminate immediately upon such cessation of employment and may not be
exercised thereafter. Provided, however, if Grantee’s employment is terminated
by the Company other than for cause and Grantee has not previously, or does not
subsequently, vest to any portion of the SAR in accordance with its terms, then
upon the forfeiture of the entire SAR, the Company shall pay Grantee an amount
equal to the SAR value on a single share of Common Stock, whether or not the
forfeited SAR related to more than a single share of Common Stock, calculated as
of the date of termination of employment under the same method as the Company
calculates its SAR expense charge for purposes of its financial statement
reporting, if requested by Grantee, within 30 days of such cessation of
employment.   (e)   No SAR may be exercised after the Company has terminated the
employment of the Grantee for cause, except that the Committee may, in its sole
discretion, permit the exercise of a vested SAR for a period of up to
                     days in cases where the Committee shall determine such
exercise period is warranted under the particular circumstances. The Company may
terminate the SAR (including a vested SAR) if Grantee has willfully engaged in
gross misconduct or other serious impropriety which the Company determines is
likely to be damaging or detrimental to the Company, any Subsidiary or
Affiliate.   (f)   If the Grantee shall die after termination of employment,
such termination being for a reason other than Disability or Retirement, but
while the SAR is still in effect and such termination occurs after the Term of
the SAR has commenced, a vested SAR may be exercised by the Successor of the
Grantee until the earlier of:

  (i)   The expiration of the Term of the SAR; or     (ii)  
                     year(s) from the date of termination of employment of the
Grantee.

(g)   Employment for purposes of determining the vesting rights of the Grantee
under this Article VI shall mean continuous full-time salaried employment with
the Company, a Subsidiary or an Affiliate, except that the period during which
the Grantee is on vacation, sick leave, or other pre-approved leave of absence
(provided there is no actual termination of employment), or in receipt of nine
weeks salary continuation or severance pay shall not interrupt the continuous
employment of the Grantee.   (h)   Except as otherwise herein provided, exercise
of the SAR, whether by the Grantee or the Successor of the Grantee, shall be
subject to all terms and conditions of this Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE VII
OTHER TERMS

(a)   Grantee understands that the Grantee shall not have any rights as
stockholder by virtue of the grant of an SAR but only with respect to shares of
Common Stock actually issued to the Grantee in accordance with the terms hereof.
  (b)   Anything herein to the contrary notwithstanding, the Company may
postpone the exercise of the SAR or any portion thereof for such time as the
Committee in its discretion may deem necessary, in order to permit the Company
with reasonable diligence (i) to effect or maintain registration under the
Securities Act of 1933, as amended, of the Plan or the shares of Common Stock
issuable upon the exercise of the SAR or (ii) to determine that the Plan and
such shares are exempt from registration; and the Company shall not be obligated
by virtue of this Agreement or any provision of the Plan to recognize the
exercise of the SAR or to sell or issue shares of Common Stock in violation of
said Act or of the law of any government having jurisdiction thereof. Any such
postponement shall not extend the Term of the SAR; and neither the Company nor
its Board shall have any obligation or liability to the Grantee, or to the
Grantee’s Successor, with respect to any shares of Common Stock as to which the
SAR shall lapse because of such postponement.   (c)   The SAR shall be
nontransferable and nonassignable except by will and by the laws of descent and
distribution. During the Grantee’s lifetime, the SAR may be exercised only by
the Grantee.   (d)   The SAR is not an incentive stock option as described in
the Internal Revenue Code of 1986, as amended, Section 422A (b).   (e)   This
Agreement is subject to the 2000 Stock Incentive Plan heretofore adopted by the
Company and approved by its shareholders. The terms and provisions of the Plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.   (f)   Anything herein to the contrary
notwithstanding, a Grantee whose SAR has been forfeited as a result of
termination of employment due to U.S. Military Service and who is later
re-employed (in a full-time active status) after discharge within the time
period set in 38 U.S.C. Section 4312 will be eligible to have the forfeited SAR
reinstated for the original Term pursuant to procedures established by the
Company for this purpose.   (g)   Nothing in this Agreement shall interfere with
a limit in anyway the right of the Company or any Subsidiary or Affiliate to
terminate the Grantee’s employment at any time. Neither the execution and
delivery of this Agreement nor the granting of the SAR shall constitute or be
evidence of any agreement or understanding, express or implied, on the part of
the Company or any of its Subsidiaries to employ Grantee for any period.   (h)  
This SAR is an unfunded obligation of the Company and nothing in this Agreement
shall be construed to create any claim against particular assets or require the
Company to segregate or otherwise set aside any assets or create any fund to
meet its obligations hereunder.   (i)   The Company shall have the power to
withhold, an amount sufficient to satisfy Federal, state and local, social
security and medicare withholding tax requirements, if applicable. Any social
security calculation or other adjustments discovered after the net share payment
will be settled in cash in the Grantee’s paystub not in Common Stock.

ARTICLE VIII
EMPLOYEE COVENANTS

6



--------------------------------------------------------------------------------



 



(a)   As consideration for the grant of the SAR, without prior written consent
of the Company:

  (i)   Grantee will not (except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency) disclose to any third person, whether during or subsequent to Grantee’s
Employment, any trade secrets, confidential information and proprietary
materials, which may include, but are not limited to, the following categories
of information and materials: customer lists and identities; provider lists and
identities; employee lists and identities; product development and related
information; marketing plans and related information; sales plans and related
information; premium or other pricing information; operating policies and
manuals; research; payment rates; methodologies; procedures; contractual forms;
business plans; financial records; computer programs; database; or other
financial, commercial, business or technical information related to the Company
or any Subsidiary or Affiliate unless such information has been previously
disclosed to the public by the Company or has become public knowledge other than
by a breach of this Agreement; provided, however, that this limitation shall not
apply to any such disclosure made while Grantee is employed by the Company, any
Subsidiary or Affiliate if such disclosure occurred in connection with the
performance of Grantee’s job as an employee of the Company, any Subsidiary or
Affiliate;     (ii)   Grantee will not, during and for a period of 12 months
following Grantee’s termination of Employment, directly or indirectly induce or
attempt to induce any employee to be employed by or to perform services
elsewhere;     (iii)   Grantee will not, during and for a period of 12 months
following Grantee’s termination of Employment, directly or indirectly, induce or
attempt to induce any agent or agency, broker, supplier or health care provider
of the Company or any Subsidiary to cease or curtail providing services to the
Company or any Subsidiary; and     (iv)   Grantee will not, during and for a
period of 12 months following Grantee’s termination of Employment, directly or
indirectly solicit or attempt to solicit the trade of any individual or entity
which, at the time of such solicitation, is a customer of the Company, any
Subsidiary or Affiliate, or which the Company, any Subsidiary or Affiliate is
undertaking reasonable steps to procure as a customer at the time of or
immediately preceding termination of Employment; provided, however, that this
limitation shall only apply to any product or service which is in competition
with a product or service of the Company, any Subsidiary or Affiliate and shall
apply only with respect to a customer or prospective customer with whom the
Grantee has been directly or indirectly involved.

    In addition:

  (v)   Following the termination of Grantee’s Employment, Grantee shall provide
assistance to and shall cooperate with the Company or a Subsidiary or Affiliate,
upon its reasonable request and without additional compensation, with respect to
matters within the scope of Grantee’s duties and responsibilities during
Employment, provided that any reasonable out-of-pocket expenses Grantee incurs
in connection with any assistance Grantee has been requested to provide under
this provision for items including, but not limited to, transportation, meals,
lodging and telephone, shall be reimbursed by the Company. The Company agrees
and acknowledges that it shall, to the maximum extent possible under the then
prevailing circumstances, coordinate, or cause a Subsidiary or Affiliate to
coordinate, any such request with Grantee’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities;     (vi)   Grantee shall promptly notify
the Company’s General Counsel if Grantee is contacted by a regulatory or
self-regulatory agency with respect to matters pertaining to the Company or by
an attorney or other individual who informs you that he/she has filed, intends
to file, or is considering filing a claim or complaint against the Company; and

7



--------------------------------------------------------------------------------



 



  (vii)   Grantee acknowledges that all original works of authorship that are
created by Grantee (solely or jointly with others) within the scope of Grantee’s
employment which are protectable by copyright are “works made for hire” as that
term is defined in the United States Copyright Act (17 U.S.C., Section 101).
Grantee further acknowledges that while employed by the Company, Grantee may
develop ideas, inventions, discoveries, innovations, procedures, methods,
know-how or other works which relate to the Company’s current or are reasonably
expected to relate to the Company’s future business that may be patentable or
subject to trade secret protection. Grantee agrees that all such works of
authorship, ideas, inventions, discoveries, innovations, procedures, methods,
know-how and other works shall belong exclusively to the Company and the Grantee
hereby assigns all right, title and interest therein to the Company. To the
extent any of the foregoing works may be patentable, Grantee agrees that the
Company may file and prosecute any application for patents for such works and
that the Grantee will, on request, execute assignments to the Company relating
to (and take all such further steps as may be reasonably necessary to perfect
the Company’s sole and exclusive ownership of) any such application and any
patents resulting therefrom.

(b)   If any provision of Article VIII(a) is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth herein, the Company
and Grantee agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.   (c)   Grantee acknowledges that a material
part of the inducement for the Company to grant the SAR is Grantee’s covenants
set forth in Article VIII(a) and that the covenants and obligations of Grantee
with respect to nondisclosure, nonsolicitation, cooperation and intellectual
property rights relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, Grantee agrees that, if Grantee shall breach any of those covenants
or obligations, Grantee shall not be entitled to exercise the SAR or be entitled
to retain any income therefrom and the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining Grantee from committing any violation of
the covenants and obligations contained in Article VIII. The remedies in the
preceding sentence are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity as a court or arbitrator shall
reasonably determine.   (d)   Employment Dispute Arbitration Program — Mandatory
Binding Arbitration of Employment Disputes.

  (i)   Except as otherwise specified in this Agreement, the Grantee and the
Company agree that all employment-related legal disputes between them will be
submitted to and resolved by binding arbitration, and neither the Grantee nor
the Company will file or participate as an individual party or member of a class
in a lawsuit in any court against the other with respect to such matters. This
shall apply to claims brought on or after the date the Grantee accepts this
Agreement, even if the facts and circumstances relating to the claim occurred
prior to that date and regardless of whether Grantee or the Company previously
filed a complaint/charge with a government agency concerning the claim.

8



--------------------------------------------------------------------------------



 



      For purposes of Article VIII (d) of this Agreement, “the Company” includes
Aetna Inc., its subsidiaries and related companies, their predecessors,
successors and assigns, and those acting as representatives or agents of those
entities. THE GRANTEE UNDERSTANDS THAT, WITH RESPECT TO CLAIMS SUBJECT TO THE
ARBITRATION REQUIREMENT, ARBITRATION REPLACES THE RIGHT OF THE GRANTEE AND THE
COMPANY TO SUE OR PARTICIPATE IN A LAWSUIT. THE GRANTEE ALSO UNDERSTANDS THAT IN
ARBITRATION, A DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE OR JURY,
AND THE DECISION OF THE ARBITRATOR IS FINAL AND BINDING.     (ii)   THE GRANTEE
UNDERSTANDS THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT AFFECT THE LEGAL
RIGHTS OF THE GRANTEE AND THE COMPANY AND ACKNOWLEDGES THAT THE GRANTEE HAS BEEN
ADVISED TO, AND HAS BEEN GIVEN THE OPPORTUNITY TO, OBTAIN LEGAL ADVICE BEFORE
SIGNING THIS AGREEMENT.     (iii)   Article VIII (d) of this Agreement does not
apply to workers’ compensation claims, unemployment compensation claims, and
claims under the Employee Retirement Income Security Act of 1974 (“ERISA”) for
employee benefits. A dispute as to whether Article VIII (d) of this Agreement
applies must be submitted to the binding arbitration process set forth in this
Agreement.     (iv)   The Grantee and/or the Company may seek emergency or
temporary injunctive relief from a court (including with respect to claims
arising out of Article VIII (a) in accordance with applicable law). However,
except as provided in Article VIII (c) of this Agreement, after the court has
issued a ruling concerning the emergency or temporary injunctive relief, the
Grantee and the Company shall be required to submit the dispute to binding
arbitration pursuant to this Agreement.     (v)   Unless otherwise agreed, the
arbitration will be administered by the American Arbitration Association (the
“AAA”) and will be conducted pursuant to the AAA’s National Rules for Resolution
of Employment Disputes (the “Rules”), as modified in this Agreement, in effect
at the time the request for arbitration is filed. The AAA’s Rules are available
on the AAA’s website at www.adr.org. THE GRANTEE ACKNOWLEDGES THAT THE COMPANY
HAS ENCOURAGED THE GRANTEE TO READ THESE RULES PROMPTLY AND CAREFULLY AND THAT
THE GRANTEE HAS BEEN AFFORDED SUFFICIENT OPPORTUNITY TO DO SO.     (vi)   If the
Company initiates a request for arbitration, the Company will pay all of the
administrative fees and costs charged by the AAA, including the arbitrator’s
compensation and charges for hearing room rentals, etc. If the Grantee initiates
a request for arbitration or submits a counterclaim to the Company’s request for
arbitration, the Grantee shall be required to contribute One Hundred Dollars
($100.00) to those administrative fees and costs, payable to the AAA at the time
the Grantee’s request for arbitration or counterclaim is submitted. The Company
may increase the contribution amount in the future without amending this
Agreement, but not to exceed the maximum permitted under the AAA rules then in
effect. In all cases, the Grantee and the Company shall be responsible for
payment of any fees assessed by the arbitrator as a result of that party’s
delay, request for postponement, failure to comply with the arbitrator’s rulings
and for other similar reasons.     (vii)   The Grantee and the Company may
choose to be represented by legal counsel in the arbitration process and shall
be responsible for their own legal fees, expenses and costs. However, the
arbitrator shall have the same authority as a court to order the Grantee or the
Company to pay some or all of the other’s legal fees, expenses and costs, in
accordance with applicable law.     (viii)   Unless otherwise agreed, there
shall be a single arbitrator, selected by the Grantee and the Company from a
list of qualified neutrals furnished by the AAA. If the Grantee and the Company
cannot agree on an arbitrator, one will be selected by the AAA.

9



--------------------------------------------------------------------------------



 



  (ix)   Unless otherwise agreed, the arbitration hearing will take place in the
city where the Grantee works or last worked for the Company. If the Grantee and
the Company disagree as to the proper locale, the AAA will decide.     (x)   The
Grantee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.     (xi)   The arbitrator shall apply the same substantive law that
would apply if the matter were heard by a court and shall have the authority to
order the same remedies (but no others) as would be available in a court
proceeding. The time limits for requesting arbitration or submitting a
counterclaim and the administrative prerequisites for filing an arbitration
claim or counterclaim are the same as they would be in a court proceeding. The
arbitrator shall have the authority to consider and decide dispositive motions
(motions seeking a decision on some or all of the claims or counterclaims
without an arbitration hearing).     (xii)   All proceedings, including the
arbitration hearing and decision, are private and confidential, unless otherwise
required by law. Arbitration decisions may not be published or publicized
without the consent of both the Grantee and the Company.     (xiii)   Unless
otherwise agreed, the arbitrator’s decision will be in writing with a brief
summary of the arbitrator’s opinion.     (xiv)   The arbitrator’s decision is
final and binding on the Grantee and the Company. After the arbitrator’s
decision is issued, the Grantee or the Company may obtain an order of judgment
from a court and may obtain a court order enforcing the decision. The
arbitrator’s decision may be appealed to the courts only under the limited
circumstances provided by law.     (xv)   If the Grantee previously signed an
agreement, including but not limited to an employment agreement, containing
arbitration provisions, those provisions are superseded by the arbitration
provisions of this Agreement.     (xvi)   If any provision of Article VIII
(d) is found to be void or otherwise unenforceable, in whole or in part, this
shall not affect the validity of the remainder of Article VIII (d) and the
remainder of the Agreement. All other provisions shall remain in full force and
effect.

For purposes of this Article VIII, the term “Employment” shall refer to active
employment with the Company, any Subsidiary or Affiliate, and shall not include
severance periods.

10